In the

     United States Court of Appeals
                   For the Seventh Circuit
No. 14‐2205

GEORGE H. EDWARDS, JR.,
                                                 Petitioner‐Appellant,

                                   v.


JAMES N. CROSS, Warden, & U.S. 
PAROLE COMM’N,
                                               Respondents‐Appellees.

         Appeal from the United States District Court for the 
                      Southern District of Illinois.
        Nos. 13‐cv‐934 & 13‐cv‐944 — David R. Herndon, Judge. 


   ARGUED JANUARY 8, 2015 — DECIDED SEPTEMBER 16, 2015


    Before BAUER, MANION, and ROVNER, Circuit Judges.

   ROVNER,  Circuit  Judge.    George  H.  Edwards,  Jr.  appeals
from  the  district  court’s  denial  of  his  petition  for  a  writ  of
habeas corpus. See 28 U.S.C. § 2241. He is currently under the
supervision of the United States Parole Commission serving a
term of special parole that stems from a narcotics conviction in
1985. Although Edwards completed his term of imprisonment
2                                                      No. 14‐2205

for  that  conviction  in  2000,  the  Parole  Commission  has  re‐
sponded  to  his  regrettable  history  of  parole  violations  with
repeated  reimprisonment  and  the  reimposition  of  special
parole, which remains in force to this day. Edwards maintains
that  the  Parole Commission lacks the authority to reimpose
special parole and seeks an order compelling the Commission
to convert his current term of special parole to ordinary parole.
Edwards’ appeal hinges on the definition of the word “revoke”
in the special parole statute, see 21 U.S.C. § 841(c) (1982 ed.),
which was repealed over twenty years ago in 1984, see Act of
Oct.  12,  1984,  Pub.  L.  No.  98‐473,  §  224(a)(6).  Although  we
concluded  in  Evans  v.  U.S.  Parole  Commission,  78  F.3d  262
(1996), that the Parole Commission could not reimpose special
parole  after  a  term  of  reimprisonment,  that  conclusion  has
since  been  called  into  question  by  the  Supreme  Court’s
subsequent  decision  in Johnson v. United States,  529 U.S. 694
(2000), interpreting the word “revoke” in 18 U.S.C. § 3583(e)
(1988 & Supp. II 1990), a supervised release statute with some
similarities to 21 U.S.C. § 841(c). The district court concluded
that  our  interpretation  of  the  word  “revoke”  in  Evans  was
undermined  by  the  Court’s  holding  in  Johnson  and  denied
Edwards’ petition. We conclude that the differences between
former § 841(c) and § 3583(e) predominate over the admitted
similarities; thus, we hold that our decision in Evans interpret‐
ing § 841(c) continues to be good law. Accordingly, we vacate
and remand the decision of the district court. 
                                   I.
  In order to understand the issue presented by this case and
why  Edwards  remains  under  the  authority  of  the  Parole
Commission over thirty years after his 1985 narcotics convic‐
No. 14‐2205                                                                    3

tion, we must recount both the history of Edwards’ repeated
parole  violations  and  the  enactment  and  repeal  of  several
statutes  pertaining  to  post‐imprisonment  supervision.  Ed‐
wards’  extended  encounter  with  imprisonment  and  parole
began in 1985 when he was convicted of cocaine distribution
and sentenced to fifteen years imprisonment to be followed by
ten years of “special parole.” See § 841(c) (1982 ed.).1 
    Special parole was created in 1970 as a mandatory addi‐
tional penalty for drug offenses. The Sentencing Reform Act of
1984 eliminated parole (both special and regular), replaced it
with  supervised  release,  and  repealed  21  U.S.C.  §  841.  See
United  States  v.  Sandidge,  784  F.3d  1055,  1067  (7th  Cir.  2015)
(“We note that the system of supervised release followed the
elimination of parole in the federal system.”). However, the
Parole Commission continues to exercise jurisdiction over the
dwindling number of individuals, like Johnson, who commit‐
ted  a  federal  offense  before  November  1,  1987,  when  the
Sentencing Reform Act took effect.2 E.g., United States v. Wells,


1
   All citations to § 841(c) refer to the 1982 edition. 

2
   In May 1976, the Parole Commission and Reorganization Act took effect
and established the United States Parole Commission as an independent
agency  within  the  Department  of  Justice.  Although  the  Comprehensive
Crime  Control  Act  of  1984  provided  for  the  abolition  of  the  Parole
Commission in November 1992, Congress has continued to extend the life
of  the  Parole  Commission,  most  recently  with  the  United  States  Parole
Commission Extension Act of 2013, which extends Parole Commission’s
existence  until  2018.  See  generally  United  States  Department  of  Justice,
History  of  the  Federal  Parole  System,  1‐3  (May  2003),  available  at
http://www.justic.gov/uspc/history.pdf; see also H.R. 3190 (113th): United
                                                                 (continued...)
4                                                             No. 14‐2205

177 F.3d 603, 607 n.3 (7th Cir. 1999). “Three things are ‘special’
about special parole: first, special parole follows the term of
imprisonment, while regular parole entails release before the
end of the term; second, special parole was imposed, and its
length selected, by the district judge rather than by the Parole
Commission;  third,  when  special  parole  is  revoked,  its  full
length becomes a term of imprisonment.” Evans, 78 F.3d at 263.
Thus,  if  an  individual  is  reimprisoned  for  violating  special
parole, when he is released he must serve the entire original
term of the special parole reduced only by the additional time
spent  in  prison—he  receives  no  credit  for  the  “street  time”
spent on special parole before the violation. 
    This mechanism is illustrated by Edwards’ long history of
violating his special parole. In February 2000, Edwards began
his term of special parole, which was due to expire in February
2010. In March 2001, he was taken into custody for violating
the terms of his parole (by shoplifting, failing a drug test, and
failing to provide personal and business records to his parole
officer). His special parole was revoked, and he returned to
prison  on  July  26,  2001.  He  was  released  from  prison  in
December 2001. At this point, under § 841(c), his special parole
reverted  to  a  full  ten  year  term  less  the  time  he  spent  in
custody (March to December 2001); no credit was given for the
time  he  had  already  spent  on  special  parole.  Thus,  his  new
parole term was set to expire in March 2011.


2
   (...continued)
States  Parole  Commission  Extension  Act  of  2013,  available  at
https://www.govtrack.us/congress/bills/113/hr3190  (last  visited  Sept.  14,
2015).
No. 14‐2205                                                            5

    But in 2007, Edwards pleaded guilty to one count of wire
fraud. He was sentenced to one year and a day in prison to be
followed by four years of supervised release. He completed the
prison term for wire fraud in December 2007 but remained in
prison  because  the  Parole  Commission  revoked  his  parole.
Reasoning that he had been on special parole when he pleaded
guilty in 2007, the Parole Commission added six more years to
his sentence to account for the forfeited street time between his
December 2001 release from prison (following the first parole
revocation) and his 2007 conviction. Edwards’ parole term was
then set to expire in February 2017. 
     Edwards  challenged  the  reimposition  of  special  parole
following his wire fraud conviction. The Sixth Circuit rejected
Edwards’ challenge, noting that because he had been convicted
of  a  crime,  under  current  parole  law  Edwards  would  have
forfeited his street time even if he had been serving regular
parole.  See  Edwards  v.  Dewalt,  681  F.3d  780  (6th  Cir.  2012);
28  C.F.R.  §  2.52(c)(2)  (providing  that  an  ordinary  parolee
convicted  of  a  new  offense  while  on  parole  will  not  receive
credit on service of his sentence for time spent on supervision).
It thus concluded that it need not decide the “interesting and
difficult  issue”  of  whether  its  own  holding  that  a  revoked
special  parole  term  could  not  be  reimposed  survived  the
Supreme Court’s decision in Johnson v. United States, 529 U.S.
694 (2000), interpreting the supervised release statute, 18 U.S.C.
§ 3583(e) to allow reimposition of supervised release following
its  revocation.  See  Dewalt,  681  F.3d  at  784‐85  (citing  Dolfi  v.
Pontesso, 156 F.3d 696, 698‐99 (6th Cir. 1998) which had held
that the Parole Commission lacked authority under 21 U.S.C.
6                                                       No. 14‐2205

§ 841(c) to impose a new term of special parole after revoking
the original term).
    Edwards’  current  situation  forces  us  to  confront  this
“interesting and difficult issue” directly. He was released on
parole in 2010 but then sent back to prison in 2013 for again
violating the terms of his supervised release (stemming from
the  wire  fraud  conviction).  Shortly  thereafter,  the  Parole
Commission  issued  a  parole‐violator  warrant  (for  the  same
conduct  that  led  to  his  supervised  release  revocation)  as  a
detainer against him pending the completion of his sentence
for violating the supervised release. See Matamoros v. Grams,
706 F.3d 783, 788 (7th Cir. 2013) (“The purpose of [a] detainer
is to make sure the U.S. Marshal is notified when [a parolee] is
discharged from his … prison sentence so he can be immedi‐
ately  taken  into  federal  custody  for  a  revocation  of  parole
hearing.”).
    At that time, Edwards filed a petition for a writ of manda‐
mus under 28 U.S.C. § 1361 seeking an order compelling the
Parole Commission to conduct a parole termination hearing
and  terminate  his  parole  violation  status  and  suspend  his
supervision in the interim. He also filed a petition for a writ of
habeas corpus under § 2241, requesting an order compelling
warden James Cross to convert his special parole to a regular
term  of  imprisonment  and  hold  a  hearing  on  his  parole
violation or, in the alternative, terminate his special parole and
release  him  from  all  conditions  of  parole.  The  district  court
denied  Edwards’  mandamus  petition  after  concluding  that
Edwards  had  not  shown  that  the  Parole  Commission  owed
him a duty which it had failed to perform. 
No. 14‐2205                                                            7

    It  also  denied  Edwards’  habeas  petition.  The  court  first
rejected  Edwards’  arguments  attacking  the  Parole  Commis‐
sion’s failure to hold a revocation hearing within 90 days of his
violation and its failure to hold a dispositional review within
180  days  of  placing  the  detainer  against  him.  See  18  U.S.C.
§  4214(b)(1)  (repealed  1984).  Finally,  on  the  issue  of  the
reimposition  of  special  parole,  the  district  court  declined  to
address Edwards’ argument that the Commission could not re‐
impose special parole following his third violation because the
parole  had  not  yet  been  revoked.  However,  the  court  con‐
cluded  that  such  a  reimposition  of  special  parole  would  be
unproblematic  because  the  Supreme  Court’s  decision  in
Johnson indirectly abrogated this court’s conclusion in Evans
that release from imprisonment following revocation of special
parole must be to regular, not special parole. 
                                     II.
    On appeal, Edwards focuses solely on his claim that under
Evans, the Parole Commission lacks the authority to reimpose
special, as opposed to regular, parole once it is revoked. We
note  at  the  outset  that  §  2241  is  a  proper  vehicle  for  relief
because special parole satisfies the “custody” requirement of
that statute and Edwards is in essence claiming that he is being
kept on special parole in “violation of the Constitution or laws
or  treaties  of  the  United  States”—specifically  §  841(c).  See
Evans, 78 F.3d at 264; see also Edwards, 681 F.3d at 784 (“Because
Edwards is challenging the manner in which his parole is to be
served,  his  claims  were  properly  brought  pursuant  to  the
provisions of § 2241.”)
8                                                        No. 14‐2205

     The  defendants  first  claim  that  Edwards  has  waived  his
argument about reimposition of special parole. This argument
goes nowhere. Not only should his pleadings in the district
court be construed liberally because he was proceeding pro se,
e.g., Nichols v. Mich. City Plant Planning Dep’t, 755 F.3d 594, 600
(7th Cir. 2014), it is clear that he has argued from the beginning
that the Parole Commission lacked power to reimpose his term
of special parole. The Commission argues that Edwards did
not raise his “specific complaint regarding re‐imposing special
parole” until his reply to the Commission’s opposition to his
motion  for  summary  judgment.  But  the  Commission  itself
acknowledges  that  from  the  outset  Edwards  contested  its
authority  to  impose  another  term  of  special  parole.  The
Commission also notes that it responded to Edwards’ (alleg‐
edly  inadequate)  argument  with  its  own  “extensive  legal
argument” as to whether it could reimpose special parole, so
there is no question that he provided fair notice of his claim.
Thus,  his  failure  to  respond  to  specific  arguments  by  the
Commission in a sur‐reply (filed in response to Edwards’ reply
to  the  Commission’s  response  to  his  motion  for  summary
judgment) hardly amounts to waiver. See Sidney Hillman Health
Ctr.  v.  Abbott  Lab.,  Inc.,  782  F.3d  922,  927  (7th  Cir.  2015)
(“‘[w]aiver  is  not  meant  as  an  overly  technical  appellate
hurdle’ and the nuances of a litigant’s arguments may differ
from  their  stance  in  the  district  court  without  resulting  in
waiver.”)  (quoting  Fox  v.  Hayes,  600  F.3d  819,  832  (7th  Cir.
2010)).
    The Commission also argued that Edwards’ claim was not
yet ripe for review because he was not yet serving a term of
special  parole.  But  given  events  subsequent  to  Edwards’
No. 14‐2205                                                       9

appeal,  that  argument  too  goes  nowhere.  In  October  2014,
Edwards  was  scheduled  to  be  released  from  prison  for  his
supervised release violation, but he remained in prison on the
detainer. Although he was still in prison on the detainer when
this  case  was  argued,  the  Parole  Commission  revoked  Ed‐
wards’ parole approximately one month after oral argument.
Because he did not contest that he had violated parole terms,
his parole was revoked without a hearing under the expedited
revocation procedure. See 28 C.F.R. § 2.66 (authorizing revoca‐
tion decision without hearing in certain circumstances). In the
Parole  Commission’s  view,  Edwards  was  then  reparoled  to
special,  as  opposed  to  regular  parole,  for  what  is  now  the
fourth time—a term of special parole that, without credit for
street time, will expire in February 2020. If he is reparoled to
regular  parole  instead,  as  Edwards  insists  he  must  be,  that
parole  will  expire  in  February  2017  because  he  will  receive
credit for the three years of “street time” between January 2010
and January 2013. 
   Whether the Commission has the authority to reimpose a
term of special parole depends on the proper interpretation of
the word “revoke” in the special parole statute, § 841(c). That
section states that: 
       A  special  parole  term  imposed  under  this
       section  …  may  be  revoked  if  its  terms  and
       conditions are violated. In such circumstances
       the  original  term  of  imprisonment  shall  be
       increased  by  the  period  of  the  special  parole
       term and  the  resulting new  term of  imprison‐
       ment shall not be diminished by the time which
       was  spent  on  special  parole.  A  person  whose
10                                                       No. 14‐2205

        special  parole  term  has  been  revoked  may  be
        required to serve all or part of the remainder of
        the new term of imprisonment. A special parole
        term provided for in this section or section 845
        of this title shall be in addition to, and not in lieu
        of, any other parole provided by law. 
    The Parole Commission originally interpreted § 841(c) to
allow the reimposition of special parole following reimprison‐
ment  after  a  revocation.  See  28  C.F.R.  §  2.57(c)  (“Should  a
parolee violate conditions of release during the Special Parole
Term  he  will  be  subject  to  revocation  on  the  Special  Parole
Term … and subject to reparole or mandatory release under
the  Special  Parole  Term.”)(promulgated  under  its  statutory
authority, 18 U.S.C. § 4203(a)(1) (repealed 1984)). 
    The  authority  to reimpose special parole was  called into
question subsequently when this court and a number of others
interpreted  18  U.S.C.  §  3583(e)(3),  the  supervised  release
statute that replaced § 841(c) to some extent, as prohibiting a
district  court  from  reimposing  a  new  term  of  supervised
release  after  reimprisonment.  See  United  States  v.  McGee,
981 F.2d 271 (7th Cir. 1992) (“Once a court revokes a defen‐
dant’s  supervised  release  and  imprisons  him  under
§ 3583(e)(3), no residual term of supervised release survives
revocation.”),  abrogated  by  Johnson,  529  U.S.  at  713;  see  also
United States v. Malesic, 18 F.3d 205 (3d Cir. 1994), abrogated by
Johnson,  529  U.S.  at  713;  United  States  v.  Truss,  4  F.3d  437
(6th Cir. 1993), 4 F.3d 437; United States v. Rockwell, 984 F.2d
1112  (10th  Cir.  1993),  abrogated  by  Johnson,  529  U.S.  at  713;
United States v. Tatum, 998 F.2d 893 (11th Cir. 1993), abrogated
by Johnson, 529 U.S. at 713; United States v. Koehler, 973 F.2d 132
No. 14‐2205                                                           11

(2d  Cir.  1992),  abrogated  by  Johnson,  529  U.S.  at  713;  United
States  v.  Cooper,  962  F.2d  339  (4th  Cir.  1992),  abrogated  by
Johnson, 529 U.S. at 713; United States v. Holmes, 954 F.2d 270
(5th  Cir.  1992),  abrogated  by  Johnson,  529  U.S.  at  713;  United
States  v.  Behnezhad,  907  F.2d  896  (9th  Cir.  1990),  abrogated  by
Johnson, 529 U.S. at 713; but see United States v. O’Neil, 11 F.3d
292 (1st Cir. 1993) (concluding that courts do have power to
reimpose supervised release); United States v. Schrader, 973 F.2d
623 (8th Cir. 1992) (same). 
    In McGee, we confronted the question of whether district
courts  could  reimpose  supervised  release  after  revoking  it
under § 3583(e). McGee predated the addition of subsection (h)
in  1994,  which  gives  courts  express  authority  to  revoke
supervised  release  and  impose  another  term  of  supervised
release following reimprisonment. See § 3583(h) (“When a term
of supervised release is revoked and the defendant is required
to  serve  a  term  of  imprisonment,  the  court  may  include  a
requirement that the defendant be placed on a term of super‐
vised  release  after  imprisonment.”).  Under  §  3583(e),  upon
finding  a  supervised  release  violation,  a  district  court  was
authorized to (1) terminate a term of supervised release and
discharge the person released; (2) “extend a term of supervised
release if less than the maximum authorized term was previ‐
ously imposed, and … modify, reduce, or enlarge the condi‐
tions  of  supervised  release  …  “;  or  “(3)  revoke  a  term  of
supervised release, and require the person to serve in prison all
or part of the term of supervised release … without credit for
time previously served on postrelease supervision … [.]” 
   Looking at the text of § 3583(e) and surveying other circuits’
analyses,  we  agreed  in  McGee  with  the  Fifth  Circuit  and
12                                                        No. 14‐2205

concluded that the word “revoke” generally means cancel or
rescind, and that once a term of supervised release had been
“revoked” under § 3583(e)(3) it no longer existed and could not
be  extended,  modified,  reduced,  or  enlarged  under
§ 3583(e)(2). McGee, 981 F.2d at 274‐75 (citing Holmes, 954 F.2d
at  272).  We  also  noted  that  interpreting  subsection  (e)(3)  to
allow  the  district  court  to  replace  each  revoked  term  of
supervised release with a new combined term of prison and
supervised release would open the door to repeated breaches
of  supervised  release  and  reimprisonment—a  scenario  we
believed created problematic due process concerns. Id. at 275. 
    We thus rejected the more “flexible reading” of § 3583(e)(3)
that  had  been  adopted  by  other  circuits  that  would  have
allowed  a  district  court  to  “revoke”  a  term  of  supervised
release  and  sentence  a  defendant  to  “part  of”  that
term—apportioning  the  sentence  between  prison  and  the
remaining  supervised  release.  See  United  States  v.  Boling,
947 F.2d 1461 (10th Cir. 1991), overruled by Rockwell, 984 F.2d at
1115‐17, (noting that since Boling, seven circuits had explicitly
or implicitly concluded that a district court could not impose
further  supervised  release  after  reincarceration  under
§  3583(e));  Schrader,  973  F.2d  at  624‐25,  superseded  by  statute,
§ 3583(h). We concluded that such an approach would amount
to interpreting “revoke” more like “suspend” and would also
“create a grave structural flaw in the statute.” McGee, 981 F.3d
at 275‐76. Accordingly, we held that “[o]nce a court revokes a
defendant’s  supervised  release  and  imprisons  him  under
§ 3583(e)(3), no residual term of supervised release survives
revocation.”  McGee,  981  F.2d  at  272,  abrogated  by  Johnson,
529 U.S. at 713.
No. 14‐2205                                                                     13

    Several  years  later,  we  confronted  the  somewhat  related
question of whether a term of special parole revoked under
§  841(c)  could  be  reimposed  after  imprisonment  in  Evans  v.
U.S. Parole Comm’n, 78 F.3d 262 (1996). Although we discuss
Evans in more detail below, we note here that we concluded in
Evans that a term of special parole, once revoked, could not be
reimposed.  Id.  Like  Edwards,  the  petitioner  in  Evans  had
repeatedly  had  his  special  parole  revoked,  and  argued  that
once revoked, it could not be reimposed. Relying in part on
McGee and in part on the language of § 841(c), we agreed and
concluded that when special parole is revoked it becomes a
regular term of imprisonment, “release from which is normal
parole.” Evans, 78 F.3d at 264. In other words, “once special
parole has been revoked, any further release‐and‐revocation
cycle uses the rules for ordinary parole.” Id. at 266. 
    Under our holding in Evans then, Edwards should now be
serving  a  term  of  regular,  not  special,  parole.  But  Evans’
continued viability was called into question by the Supreme
Court’s decision in Johnson v. United States. As explained above,
in  Johnson  the  Court  rejected  McGee’s  interpretation  of
§ 3583(e)(3).3 Specifically, the Court in Johnson confronted the
question, resolved in McGee, of whether § 3583(e)(3) permitted


3
     Johnson  actually  involved  an  Ex  Post  Facto  clause  challenge  to  the
application  of  18  U.S.C.  §  3583(h),  which  explicitly  authorizes  a  district
court  to  impose  an  additional  term  of  supervised  release  following  the
reimprisonment of those who violate the conditions of an initial term, but
had not yet been added to the statute when the defendant was originally
sentenced. The Court, however, concluded that such an additional term
could  be  imposed  under  §  3583(e)(3)  without  triggering  Ex  Post  Facto
concerns that might arise by applying § 3583(e)(h) retroactively.
14                                                        No. 14‐2205

imposition of supervised release following a recommitment.
Contrary to our conclusion in McGee (and that of nearly every
circuit that had confronted the question), the Court determined
that  §  3583(e)(3)  did  authorize  a  district  court  to  “revoke”
supervised release and then reimpose another term following
the  reimprisonment.  Although  acknowledging  that  the
conventional understanding of “revoke” would suggest that a
revoked term of supervised release would not survive to be
reimposed,  the  Court  determined  that  a  number  of  reasons
supported an “unconventional” reading of the word. First, the
Court  noted  that  subsection  (e)(1)  authorized  a  court  to
“terminate” a term of supervised release, and observed that if
Congress  had  meant  to  likewise  preclude  any  possibility  of
imposing further supervised release under subsection (e)(3) it
could  have  drafted  that  subsection  with  like  terms.  Johnson,
529 U.S. at 704. It also pointed out that the text of § 3583(e)
authorized the court to revoke supervised release and require
“all  or  part  of  that  term”  to  be  served  in  prison.  The  Court
reasoned that if part of the term is served in prison, some part
continues in some sense after its revocation. Id. at 705‐06. 
    The Court found further support for its “unconventional”
reading in a Webster’s dictionary definition of revoke meaning
“to call or summon back.” This secondary definition of revoke
suggested  Congressional  understanding  that  some  of  the
revoked term may remain after imprisonment. Id. at 706‐07.
Finally,  the  Court  observed  that  such  a  reading  of  revoke
served  the  evident  Congressional  purpose  of  providing
supervision to those who most needed it, chief among them,
according to the Court, being those who had “tried liberty and
failed.” Id. at 709. 
No. 14‐2205                                                         15

    The Court also drew on the pre‐Guidelines parole regime
and its repeated use of the word revoke without any question
that a new term of parole could follow reimprisonment after
revocation of parole. Id. at 710‐11. Indeed, the Court expressly
noted  that  the  same  was  true  of  special  parole.  Noting  in  a
footnote our decision in Evans, the Court observed that some
courts had concluded that reimposition of special parole after
revocation of the initial term and reimprisonment was incon‐
sistent with § 841(c)(1982 ed.). The Court remained silent as to
whether such an interpretation remained good law, but simply
noted instead that such holdings did not “affect the backdrop
against  which  Congress  legislated  in  1984ʺ  when  drafting
§ 3583(e)(3). Id. at 712 n.11.
    According  to  the  government,  by  overruling  McGee’s
understanding of “revoke” in § 3583(e)(3), Johnson effectively
eviscerates the rationale for our similar holding in Evans that
a revoked term of special parole under § 841(c) turns special
parole  into  regular  imprisonment,  release  from  which  is
normal  parole.  See  Evans,  78  F.2d  at  264.  At  least  one  court
confronting  the  question  under  similar  circumstances  has
concluded as much. See Rich v. Maranville, 369 F.3d 83 (2d Cir.
2004)  (concluding  that  Johnson’s  interpretation  of  §  3583(e)
undermined  the  Second  Circuit’s  previous  interpretation  of
§ 841(c) as forbidding a revoked special parole term from being
reimposed), overruling Strong v. U.S. Parole Comm’n, 141 F.3d
429 (2d Cir. 1998). 
   Although the Second Circuit’s approach is a defensible one,
we  believe  that  it  overlooks  several  important  reasons  why
Johnson’s interpretation of the word “revoke” in § 3583(e)(3)
does not necessarily undermine Evans’ understanding of that
16                                                        No. 14‐2205

word in § 841(c). First, the Court acknowledged in Johnson that
its interpretation of the word “revoke” as something short of
abolish  or  cancel  was  “unconventional.”  529  U.S.  at  706‐07.
And several of the reasons the Court provided to support its
unconventional reading are notably absent in the text or policy
considerations surrounding former § 841(c). First, the Court in
Johnson  acknowledged  that  particular  language  in  §  3583(e)
supported its use of an “unconventional” definition of revoke.
Foremost was the fact that § 3583(e)(1) used the word “termi‐
nate” and subsection (e)(3) used “revoke,” a textual decision
which  implied  that  revoke  must  mean  something  different
than the very final  “terminate.” 529 U.S.  at 704‐05. No  such
contrast exists in § 841(c), which speaks only in terms of the
Commission’s power to “revoke” special parole. Thus, one of
the key reasons the Court in Johnson turned to the unconven‐
tional definition of revoke does not exist within § 841(c). This
suggests that the ordinary understanding of the word revoke
applies,  that  is,  “to  officially  cancel  the  power  or  effect  of
(something,  such  as  law,  license  agreement,  etc.:  to  make
(something)  not  valid,”  www.merriam‐webster.com/dictio‐
nary/revoke (last visited Sept. 1, 2015) or “to annul by recalling
or taking back.” Webster’s 3d New Int’l Dictionary 1944 (1981);
Johnson, 529 U.S. at 704.
    The Court in Johnson also pointed to another textual reason
in support of its reading of revoke: § 3583(e)(3) authorizes a
district  court  to  revoke  a  term  of  supervised  release  “and
require the person to serve in prison all or part of the term of
supervised  release.”  Johnson  explained  that  “if  ‘the  term  of
supervised  release’  is  being  served,  in  whole  or  in  part,  in
prison, then something about the term of supervised release
No. 14‐2205                                                        17

survives the preceding order of revocation.” 529 U.S. at 705.
This language signaled to the Court that, unlike a “terminated”
order of supervised release, a “revoked” order continued to
have some effect. Id. at 705‐06. In contrast, § 841(c) states that
when  a  special  parole  term  is  revoked,  “the  original  term  of
imprisonment  shall  be  increased  by  the  period  of  the  special
parole term and the resulting new term of imprisonment shall not
be diminished by the time which was spent on special parole.”
(emphasis added). Thus, there is no corollary to the idea that
after a revocation under § 3583(e) all or part of the supervised
release  term  was  served  in  prison  and  some  of  the  term
survived  to  be  served  after  imprisonment.  Instead,  under
§ 841(c) the original term of imprisonment is increased by the
special  parole  term  and  a  “new  term  of  imprisonment”  is
imposed. In Evans, we reasoned that an “‘original’ term can be
augmented only once; after that, it is not original.” Evans, 78
F.3d at 265. This rationale remains intact in the wake of John‐
son. 
    There is yet another textual reason that the unconventional
interpretation of “revoke” in § 3583(e) does not translate to the
use  of  the  same  word  in  §  841(c).  Section  841(c)  refers  to
revoking  a  special  parole  term  “imposed  under  this  sec‐
tion”—that  is  to  say,  imposed  by  a  judge  at  sentencing,  not
created by regulation when the “original” special parole term
is revoked. As we explained in Evans, “[t]he Parole Commis‐
sion cannot ‘impose’ a term of special parole any more than it
can  ‘sentence’  a  defendant  to  prison.”  Id.  at  265.  Because
supervised  release  is  imposed  by  the  district  court  and  the
revocation  and  reimposition  of  “the  term  of  supervised
release”  under  §  3583(e)  is  also  overseen  by  the  court,  the
18                                                    No. 14‐2205

impossibility noted above regarding the Parole Commission’s
authority does not arise with the unconventional interpretation
of “revoke” the Court applied to § 3583(e) in Johnson—it is the
district court that imposes an additional term of supervised
release, not, as is the case under § 841(c), the Parole Commis‐
sion. In sum, although the rationale in the now defunct McGee
was persuasive to our interpretation of the same word appear‐
ing in § 841(c), there are independent textual reasons unique to
§ 841(c) that provide continued support for the conventional
reading of “revoke” that we adopted in Evans.
    We are also unconvinced that the same policy concerns that
animated  the  Court’s  interpretation  in  Johnson  apply  to
§  841(c).  Under  our  previous  interpretation  of  §  3583(e)  in
McGee,  once  a  district  court  revoked  supervised  release,
reimprisonment  could  not  be  followed  by  another  term  of
supervision of any kind. McGee, 981 F.2d at 274. As the Court
noted in Johnson, this result ran afoul of evident Congressional
policy favoring post‐release supervision—particularly of those
individuals who demonstrated a need for ongoing supervision
by their inability to comply with the terms of their supervised
release. 529 U.S. at 709‐10. But our interpretation of § 841(c) as
forbidding reimposition of special parole after revocation and
reimprisonment does not produce this same result: although
the court may not  reimpose a term of special  parole,  release
from imprisonment is still followed by normal parole. Evans,
78 F.3d at 264 (“[T]he first revocation turns special parole into
regular imprisonment, release from which is normal parole.”)
Thus  our  interpretation  of  “revoke”  in  §  841(c)  to  mean
extinguish  does  not  necessarily  create  the  perverse  result
Johnson  believed  ran  afoul  of  Congresssional  intent  when
No. 14‐2205                                                           19

considering  that  same  word  in  §  3583(e).  Edwards’  case
illustrates the point. If we agree with Edwards that, as we held
in Evans, the Parole Commission lacks the authority to reim‐
pose  special  parole,  Edwards  is  currently  serving  a  term  of
regular parole that will conclude in February 2017. Concluding
that  Johnson  overturned  Evans  by  implication  would  leave
Edwards serving a term of special parole that will not end until
approximately three years later, in March 2020. Under either
scenario, Edwards will receive some post‐release supervision,
thus avoiding the dilemma the Court believed our interpreta‐
tion of § 3583(e) in McGee created. 
    And  finally,  if  Johnson  leaves  us  still  uncertain  as  to  the
meaning of “revoke” in § 841(c), the rule of lenity supports the
interpretation we adopted in Evans. See Barber v. Thomas, 560
U.S.  474,  (2010)  (“[T]he  rule  of  lenity  only  applies  if,  after
considering text, structure, history, and purpose, there remains
a ‘grievous ambiguity or uncertainty in the statute,’ … ‘such
that  the  Court  must  simply  guess  as  to  what  Congress  in‐
tended.’” (internal quotations and citations omitted)). Under
the Commission’s view, the reimposition of special parole after
revocation is automatic, and no credit is ever given for street
time.  There  is  thus  no  discretion  as  to  whether  a  particular
offender receives more or less post‐release supervision after a
revocation: it will always be more, and the reimposed term of
special parole will always be augmented by the length of the
lost “street time” preceding the revocation. This is yet another
distinction between § 841(c) and § 3583(e)(3), under which the
district  court’s  reimposition  of  supervised  release  may
lengthen  or  shorten  the  overall  period  of  supervision.  The
Johnson Court noted as much, observing that the rule of lenity
20                                                     No. 14‐2205

(which anyway did not apply in that case) would not demand
a  contrary  result  because  it  would  be  “Delphic”  given  the
impossibility of predicting whether courts would be more or
less lenient when imposing another term of supervised release
after reimprisonment. Johnson, 529 U.S. at 713 n.13. Here, in
contrast, the rule of lenity is yet one more consideration that
supports our conclusion that Evans remains good law.
                                  III.
    Admittedly, our conclusion in Evans was “[i]mpelled in part
by  United  States  v.  McGee,”  Evans,  78  F.2d  at  264  (emphasis
added).  But  our  decision  in  Evans  was  also  driven  by  the
language of the former § 841(c) and several policy consider‐
ations that remain valid notwithstanding the fact that McGee is
no longer viable. We thus conclude that Evans’ interpretation
of  §  841(c)  remains  good  law,  and  a  special  parole  term
revoked under that section becomes a term of imprisonment
that is followed by regular, not special parole. Accordingly, we
vacate the decision of the district court denying the petition for
a  writ  of  habeas  corpus  and  remand  for  the  issuance  of  an
order  directing  that  Edwards’  term  of  special  parole  be
converted to regular parole.